Citation Nr: 1519052	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  04-18 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a pulmonary disorder, excluding pulmonary tuberculosis and asbestosis, to include as secondary to a service-connected disability such as hypertensive heart disease and/or hypertension, as a substituted claimant.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel

INTRODUCTION

The Veteran served on active duty from October 1968 to July 1970, from March 1971 to December 1976, and from March 1979 to April 1988.  The Veteran died on April [redacted], 2011.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In November 2006, November 2009, and September 2010, the Board remanded the present matter for additional development and due process concerns. 

This is a certified substitution case.

Here, the Veteran died while his claim was in remand status.  Thereafter, the appellant filed a claim for Dependence and Indemnity Compensation (DIC) benefits. 

In August 2010, the Director, Compensation and Pension Service, issued a Fast Letter (10-30) that provided guidance on processing claims involving substitution of parties.  The RO accepted the appellant's filing of VA Form 21-534 as a request to be substituted in the Veteran's case pending at the time of his death. 

In June 2013, the RO issued a Memorandum indicating that the appellant was a valid substitute claimant.  Moreover, the RO has continually identified the appellant as a substituted claimant in documents following the June 2013 notice.  As such, the claim on appeal has been certified to the Board for adjudication based upon substitution of the appellant as the claimant.

The issue of entitlement to service connection for cause of the Veteran's death has been raised by the record in a December 13, 2013, statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this claim, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The evidence of record does not establish that a pulmonary disorder had its onset in or is otherwise attributable to the Veteran's military service; a pulmonary disorder was not related to a service-connected disability.


CONCLUSION OF LAW

A pulmonary disorder was not incurred in or aggravated by active service; a pulmonary disorder was not caused and/or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Initially, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  


Proper notice from VA must inform the claimant and her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

These notice requirements apply to all five elements of a service connection claim (veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The appellant has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran and the appellant were notified on numerous occasions of the criteria for establishing service connection, the evidence required in this regard, and a claimant's and VA's respective duties for obtaining evidence.  These letters accordingly addressed all notice elements, to include how VA determines disability ratings and effective dates if service connection is awarded.  Nothing more is required in this case.

As for the duty to assist, the Veteran's service treatment records have been obtained.  Pertinent post-service medical records have been obtained, to the extent available, and no outstanding records have been identified by the Veteran or appellant during the duration of this appeal.  The Board finds that no additional evidence, which may aid the appellant's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, July 2008, September 2008, and November 2010 VA examination reports discussed all applicable medical principles related to the Veteran's original claim for service connection, and the opinions therein are adequate upon which to decide the claim at issue.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

In this case, the appellant claims that a pulmonary disorder, claimed as "coronary pulmonary disease," was either incurred during the Veteran's period of active service, or is causally-related to a service connected disability.  Importantly, the Board notes that other pulmonary claims, separate from this issue, have been denied by the RO during the course of the present appeal.  These issues include asbestosis and tuberculosis.  As such, these issues are not part of the issue discussed herein, and the Board's decision will focus on other pulmonary disorders which may be related to the Veteran's period of service, or to a service-connected disability.  

To that end, the United States Court of Appeals for Veterans Claims (Court) has held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

At the outset, the Board notes that the Veteran was diagnosed with restrictive airway disease and chronic obstructive pulmonary disease (COPD) at the time of his death.  See VA examination reports, July 2008 and November 2010.  As such, the first element of Hickson, a disability during the course of the appeal, has been satisfied.

Turning to the Veteran's periods of active duty, service treatment records indicate that the Veteran experienced shortness of breath in 1985; however, there was no diagnosis of any chronic, pulmonary disorder.  During an August 1981 examination, lungs and chest were normal, and no pulmonary defects were noted.  On his August 1987 Report of Medical History, he specifically denied asthma, shortness of breath, pain or pressure in his chest, and a chronic cough.  A corresponding examination again indicated that this lungs and chest were normal.  On separation in April 1988, the Veteran again denied asthma, shortness of breath, pain or pressure in his chest, and a chronic cough.  On examination, lungs and chest were normal once again.

Post-service, VA treatment records indicate that July 1997 x-rays of the lungs, as well as a pulmonary function tests (PFT) performed in January 1998, were normal.  The first clinical evidence of a lung condition was in December 2001, when the Veteran was found to have mild decreased breath sounds and slight coarsening of the expiratory phase during treatment (with a PFT performed a few days later) revealed an abnormal respiratory study.  Complaints of shortness of breath prior to December 2001 were attributed to his service-connected heart disease and not to any lung disorder.  

During a February 2004 VA examination performed in conjunction with a cardiac claim, the Veteran reported shortness of breath and wheezing with minimal walking.  A chest x-ray demonstrated hilar nodular changes in the left lung, as well as mild scarring, suggestive of possible COPD.  Objective testing found coarse breath sounds in both lobes.  The examiner noted that it was very likely that the Veteran's shortness of breath was related to his heart disease and partly from lung disease with multiple risk factors (including diabetes, hypertension, and hyperlipidemia).

A May 2008 VA treatment report stated that, following a PFT, the Veteran was diagnosed as having reactive airway disease, similar to asthma.  

Following a November 2006 Board remand, the Veteran was afforded a VA examination in conjunction with his claim in July 2008.  At that time, the diagnosis of reactive airway disease was confirmed.  The Veteran reported a productive cough, though only an intermittent, non-productive cough was observed.  It was noted that the Veteran did not have a history of asthma, though he used an inhaler to treat his reactive airway disease.  The examiner opined that shortness of breath was less likely than not related to his service-connected hypertensive heart disease with hypertension, and instead was far more likely related to reactive airway disease.  

In a September 2008 addendum, the VA examiner stated that the Veteran's claimed pulmonary disorder was not only one of recent onset, but was multifactorial in etiology, to include his morbid obesity, tuberous sclerosis, ischemic heart disease, obstructive sleep apnea, and esophageal reflux.  It was further noted that the Veteran's service medical records did not document any pulmonary disease process, and that the Veteran instead experienced routine, acute, transitory, upper respiratory illnesses.  The examiner stated that one acute episode of bronchitis was treated with usual medication with resolution.  The examiner also stated that recent PFTs indicated that the Veteran had a mixed picture of both obstructive features and a restrictive component relative to his marked obesity.  The examiner opined that the Veteran's respiratory condition was less likely than not manifested in service, caused by service, or in any other way related to military service. 

In November 2009, the Board noted that a disability may also be service connected if it is proximately due to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Because the September 2008 examiner indicated that some of the many causes of his lung condition are tuberous sclerosis, ischemic heart disease, and esophageal reflux, each service-connected, a remand was required to determine whether the Veteran's pulmonary disorder was etiologically-related to a service-connected disorder.  

During a November 2010 VA examination, the Veteran reported wheezing, dyspnea, non-anginal chest pain, chorionic pulmonary mycosis, and sleep apnea.  Reviewing the evidence of record, the examiner noted that prior CT scans, x-rays, and MRIs demonstrated no evidence to suggest acute pulmonary thromboembolism.  A minimal, ill-defined area of groundglass density was found in the anterior aspect of the right, upper lobe and in the lateral posterior aspect of the left lung.  The Veteran was diagnosed with COPD, with onset in 2009.  

Ultimately, the examiner opined that the Veteran's lung disorder was not caused by, a result of, or aggravated by any of his service-connected disabilities.  In support, the examiner noted that the Veteran was diagnosed with COPD in 2009, and his tuberculosis (TB) was diagnosed as a child (with an exacerbation in 1987).  When originally diagnosed with COPD, no etiology was provided.  His cardiac testing did not indicate any condition which would lead to COPD, and a review of the Veteran's service-connected disabilities did not indicate any disability that would cause or aggravate the Veteran's currently-diagnosed lung conditions.  While congestive heart failure (of which there was no diagnosis) would make breathing more difficult, it would not worsen COPD.  The Veteran's TB was stable with no x-ray findings to suggest any physical impairment or reduced ability to breathe.  

As to the Veteran's statements during the course of his appeal in which he attributed his pulmonary disorder(s) to shortness of breath experienced during his periods of active service, the Federal Circuit has held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Laypersons are considered competent to provide a medical diagnosis only if (1) the condition is simple to identify (such as a broken leg), (2) he or she is reporting a contemporaneous medical diagnosis, or (3) his or her description of symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Here, the Veteran's accounts of in-service shortness of breath are corroborated by the medical evidence of record.  However, not only are the Veteran's service treatment reports silent for a chronic lung disorder, with the Veteran himself denying symptoms repeatedly and at separation, such disorders were not diagnosed until more than a decade after separation.  Further, a causal relationship between a pulmonary disorder (with a multifactorial etiology) and acute episodes exhibited during his period of active service is inherently complex in nature and neither the Veteran, nor the appellant, has been shown to have the requisite medical training or expertise to provide such an etiological link.  This is demonstrated by the multiple VA opinions attributing shortness of breath to a variety of possible causative factors.  As noted above, the only probative medical opinions of record found that his claimed disorder was not as likely as not related to his military career.    

In sum, the competent evidence does not establish that the Veteran's COPD, or any other pulmonary disorder, is related to, or otherwise the result of, his period of active duty.   Again, the Board notes that the Veteran's service treatment reports are silent as to a diagnosis of any chronic lung disorder, and that the Veteran himself repeatedly denied asthma, shortness of breath, pain or pressure in the chest, or a chronic cough, to include on separation in April 1988.  Instead, the most probative medical evidence of record has demonstrated that pulmonary disorders, to include COPD and reactive airway disease, were diagnosed many years following separation.  

Importantly, there is simply no probative evidence of record to demonstrate a medical link between the claimed disorder and the Veteran's period of active service, or to any service-connected disability.  While the February 2004 VA examiner noted that it was likely that the Veteran's shortness of breath was a symptom of his service-connected heart disease, and partly from lung disease with multiple risk factors, an opinion was not provided to indicate that any current, chronic lung disorder was caused and/or aggravated by any currently-service-connected disability.  Further, the July 2008 VA examiner found that shortness of breath, which can be a symptom of heart disease, was not likely related to the Veteran's service-connected cardiac disability because his ejection fraction was within the normal range.  Instead, the Veteran's symptom was most likely related to reactive airway disease.  Likewise, the November 2010 VA examiner determined that the Veteran's COPD was not caused and/or aggravated by any service-connected disability, as cardiac testing did not indicate a condition that would lead to COPD, TB was controlled, and no other service-connected disability would cause or worsen his COPD.

Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the evidence is against the appellant's claim, and as such entitlement to service connection for a pulmonary disorder is denied.


ORDER

Entitlement to service connection for a pulmonary disorder, excluding pulmonary tuberculosis and asbestosis, to include as secondary to a service-connected disability such as hypertensive heart disease and/or hypertension, as a substituted claimant, is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


